Citation Nr: 1028584	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  08-27 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine.

2.  Entitlement to a compensable disability rating for 
degenerative spurring of the thoracic spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel



INTRODUCTION

The Veteran had active military service from June 1983 to April 
1987.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from January 2008 and March 2009 rating determinations 
of a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Detroit, Michigan.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran indicated a desire to present oral testimony before a 
member of the Board in Washington, D.C. on the VA Form 9 received 
in September 2008.  Thereafter, in June 2010, the Board sent the 
Veteran a letter asking him to clarify whether he still wanted a 
hearing before the Board and, if so, what type of hearing.  The 
Veteran's reply was received in July 2010; it indicates a desire 
for a Travel Board hearing.  As such hearing has not yet been 
conducted, this matter should be REMANDED to schedule the Veteran 
for a Travel Board hearing.  See 38 C.F.R. §§ 20.703, 20.704, 
20.1304(a) (2009).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board 
hearing per his July 2010 request.  
Appropriate notification should be given to 
the Veteran and his representative, if any, 
and such notification should be documented 
and associated with the claims folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


